Exhibit 10.18
 
 


LOAN AGREEMENT
 
THIS LOAN AGREEMENT is made and entered into as of the 21 day of March 2011, by
and between WILDCAT MINING CORPORATION, a Nevada corporation, and its successors
and assigns ("Borrower") and ANTHONY GARAVUSO, LUIGI and TOMASINA PANICOLA,
joint tenants with right of survivorship, and SOTIRIOS AND SZILVIA DARABUKAS,
joint tenants with right of survivorship, (collectively, "Lenders").
 
 
R E C I T A L S:
 
WHEREAS, Lenders have agreed, on the terms and subject to the conditions
hereinafter set forth, to lend Borrower the aggregate principal amount of One
Hundred Twenty Thousand and No/100 Dollars ($120,000.00) (the "Loans");
 
WHEREAS, Borrower desires to receive the Loans from Lenders; and
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE 1
DEFINITION OF TERMS
 
Section 1.01                      Definitions.  Capitalized terms used in this
Agreement and not otherwise defined shall have the respective meanings as
follows:
 
"Agreement" shall mean this Loan Agreement and all modifications, alterations,
amendments and supplements hereto made in accordance with the provisions hereof.
 
"Default Rate" shall mean the lesser of:  (a) 18% per annum; or (b) the highest
applicable lawful rate.
 
"Maturity Date" shall mean November 30, 2011.
 
"Interest Rate" shall mean 12% per annum.
 
"Loan Documents" shall mean this Agreement, the Note, the Deed of Trust and any
other instruments or documents delivered pursuant to this Agreement to secure,
to evidence or otherwise related to the Loan.
 
"Deed of Trust" shall mean that certain Deed of Trust executed by Borrower in
favor of Lenders of even date herewith, and all amendments and modifications
thereto, in the form attached as Exhibit B.
 
"Notes" shall mean the three subordinated secured promissory notes executed by
Borrower in favor of Lenders of even date herewith in the aggregate principal
amount of the Loans, and all amendments and modifications thereto, in the form
attached as Exhibit A.
 
"Obligations" shall mean: (a) the due and punctual payment in full of the
aggregate principal amount of the Notes, and the interest thereon, when due and
payable, according to the terms of this Agreement and the Notes, whether at
stated maturity, by reason of acceleration or otherwise; and (b) the due and
punctual payment in full of all other indebtedness, sums and charges which may
at any time be due and payable in accordance with, or under the terms of, this
Agreement and the Notes, whether at stated maturity, by reason of acceleration
or otherwise.
 

 
 

--------------------------------------------------------------------------------

 

"Person" or "person" means any individual, firm, corporation, trust or other
organization or association or other enterprise or any governmental or political
subdivision, agency, department or instrumentality thereof.
 
"Property" shall mean, collectively, that certain lode mining claims to which
Borrower holds fee simple title to, more particularly described in the Deed of
Trust, together with all tenements and appurtenances relating thereto or
associated therewith, and all improvements, buildings and fixtures, if any,
situated thereon.
 
Section 1.02                      Interpretation.  Unless the context clearly
requires otherwise, words of masculine gender shall be construed to include
correlative words of the feminine and neuter genders and vice versa, and words
of the singular number shall be construed to include correlative words of the
plural number and vice versa.  This Agreement and all the terms and provisions
hereof (a) shall not be construed strictly in favor of or against either party
hereto; and (b) shall be construed to effectuate the purpose set forth herein
and to sustain the validity hereof.
 
ARTICLE 2
REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS OF THE PARTIES
 
Section 2.01                      Representations and Warranties of
Borrower.  Borrower represents and warrants to Lenders as follows:
 
(a)           Existence.  Borrower is a corporation organized in the State of
Nevada, with full power to enter into the Loan Documents to perform its
obligations thereunder and to issue and deliver the Notes and the Deed of Trust
to Lender.  The making, execution and performance of the Loan Documents on the
part of Borrower and the issuance and delivery of the Notes and the Deed of
Trust have been duly authorized by all necessary action on the part of Borrower
and will not violate or conflict with any agreement, indenture or other
instrument by which Borrower or any of its material properties is bound.
 
(b)           Validity, Etc. The Loan Documents are or will be valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
respective terms, except to the extent that enforceability may be subject to
valid bankruptcy, insolvency, financial emergency, reorganization, moratorium or
similar laws relating to or from time to time affecting the enforcement of
creditors' rights and except to the extent that the availability of certain
remedies may be precluded by general principles of equity.
 
(c)           Authority.  There are no provisions of Borrower's articles of
incorporation and/or bylaws nor are there any provisions of any existing
contract, lease or agreement binding on Borrower or affecting it which would
conflict with or in any way prevent the execution, delivery, enforcement, or
carrying out the terms of the Loan Documents or otherwise materially impact the
business of Borrower as it is now being operated and presently contemplated to
be developed and operated.
 
(d)           Licenses.  Borrower is in the process of obtaining all licenses,
permits, franchises, consents and approvals necessary or desirable for Borrower
to operate its business as currently contemplated (collectively, the
"Permits").  There is no assurance that Borrower will obtain the Permits.
 

 
2

--------------------------------------------------------------------------------

 



 
Section 2.02                      Representations and Warranties of
Lenders.  Lenders represent and warrant to Borrower as follows:
 
(a)           Lenders have full authority to enter into, deliver and perform
this Agreement and to consummate the transactions contemplated herein.


(b)           Validity, Etc.  This Agreement has been duly executed and
delivered by the Lenders, and this Agreement constitutes the legal, valid and
binding obligation of the Lenders enforceable against the Lenders in accordance
with its terms, except as the enforceability thereof may be limited by the
effect of the applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors' rights
generally and by general principles of equity (regardless of whether considered
in a proceeding at law or in equity).


(c)           Authority.  The execution, delivery and performance of this
Agreement by the Lenders and the consummation of the transactions contemplated
herein, do not and will not (i) require the Lenders to obtain any consent,
approval, authorization or order of, or to make any filing, registration or
qualification with, any court, governmental authority or third Person; or (ii)
conflict with or result in the violation of, or default under, any provision of
any mortgage, indenture, lease, agreement or other instrument, judgment, order
or permit to which the Lenders are a party or by which he or his properties are
bound.


ARTICLE 3
THE LOANS; THE NOTES
 
Section 3.01                      The Loans.  On the date of this Agreement,
Lenders shall make available to Borrower the Loans.  The proceeds of the Loans
shall be used by Borrower solely for working capital purposes.
 
Section 3.02                      The Notes.  The obligation of Borrower to
repay the Loans shall be evidenced by the Notes.  The Notes shall have such
variations, omissions and insertions as may be necessary, desirable and
authorized or permitted by this Agreement.  The general terms of the Notes shall
be as follows:
 
(a)           Amount of Notes.  The aggregate principal balance of the Notes
shall be One Hundred Twenty Thousand and No/100 Dollars ($120,000.00)
("Principal Balance").
 
(b)           Interest.  The Notes shall bear interest at the Interest
Rate.  Interest on the Notes shall be calculated on the basis of the actual
number of days elapsed over an assumed year consisting of 365 days.
 
(c)           Maturity Date.  The entire aggregate principal amount of the
Loans, plus all accrued and unpaid interest, shall be due and payable on the
Maturity Date.
 
(d)           Prepayments.  The Notes may be prepaid by Borrower, in full or in
part, at anytime prior to the Maturity Date without penalty.
 
Section 3.03                      Allocation of Payment
Obligations.  Notwithstanding any provision of any of the Loan Documents to the
contrary, the Loans shall rank pari passu (based upon the principal amount of
the Loans outstanding) and all amounts due under the Loans shall be repaid or
prepaid on a pro rata basis based upon the principal amount of each Loan then
outstanding.
 
 

 
3

--------------------------------------------------------------------------------

 



 
Section 3.04                      Security for the Obligations.  As security for
the due performance and payment of the Loans and the Obligations, the Loans
shall be secured by the Property, evidenced by the Deed of Trust.
 
ARTICLE 4
ADDITIONAL COVENANTS OF BORROWER
 
Section 4.01                      Performance of Covenants.  Borrower covenants
that it will perform faithfully at all times its covenants, undertakings and
agreements contained in the Loan Documents or in any proceedings of Borrower
relating to the Loans.
 
Section 4.02                      Payment of Note.  Borrower covenants that it
will promptly pay the principal of and interest on the Notes at the place, on
the date and in the manner provided herein and in the Notes, in accordance with
the terms thereof.
 
ARTICLE 5
EVENTS OF DEFAULT AND REMEDIES
 
Section 5.01                      Events of Default.  Each of the following is
hereby declared an "Event of Default:"
 
(a)           payment of the Principal Balance shall not be made when the same
shall become due and payable;
 
(b)           Borrower shall default in the due and punctual performance of any
other of the covenants, conditions, agreements and provisions contained in the
Loan Documents and such default shall continue for 30 days after written notice
shall have been given to Borrower by Lenders specifying such default and
requiring the same to be remedied; provided, however, that if, in the reasonable
judgment of Lenders, Borrower shall proceed to take such curative action which,
if begun and prosecuted with due diligence, cannot be completed within a period
of 30 days, then such period shall be increased to such extent as shall be
necessary to enable Borrower to diligently complete such curative action; or
 
(c)           any representation, covenant or warranty of Borrower contained in
the Loan Documents or in any certificate or other closing document executed and
delivered by Borrower in connection with the closing of the Loans shall prove to
have been untrue or misleading in any material respect; or
 
Section 5.02                      Exercise of Remedies.  Upon the occurrence and
during the continuance of an Event of Default, Lenders may declare the Principal
Balance (if not then due and payable) to be immediately due and payable, and
upon such declaration, the same shall be immediately due and payable.  Upon the
occurrence and during the continuance of an Event of Default, Lenders may
proceed to protect and enforce its rights as a secured party under all
applicable law or under the Loan Documents by such suits, actions or special
proceedings in equity or at law, either for the specific performance of any
covenant or agreement contained herein or in aid or execution of any power
herein granted or for the enforcement of any proper legal or equitable remedy,
as Lenders shall deem most effective to protect and enforce such
rights.  Lenders shall have all rights, powers and remedies available under the
terms of the Loan Documents and all applicable law.
 

 
4

--------------------------------------------------------------------------------

 



 
Section 5.03                      Limitation on Exercise of Remedies.  No
Notwithstanding any provision in this Agreement or any of the other Loan
Documents to the contrary, without the prior written consent of all Lenders,
none of the Lenders shall exercise any remedy such Lender may have under any of
the Loan Documents or otherwise or take any action in connection with the
Obligations, including, without limitation, any administrative, legal or
equitable action, to enforce any of such Lender's rights against the Borrower or
any collateral, including the Property. The foregoing restriction shall not
prohibit or otherwise restrict any Lender from taking any action to enforce his
rights under this Agreement to receive such Lender's pro rata share of any
repayment or prepayment that is made in respect of the Obligations or any other
right granted to such Lender on an individual basis.


ARTICLE 6
MISCELLANEOUS PROVISIONS
 
Section 6.01                      Successors and Assigns.  This Agreement shall
inure to the benefit of, and shall be binding upon, Borrower, its successors and
assigns, and the respective Lenders and their assigns and heirs.


Section 6.02                      Term of Agreement.  This Agreement shall be in
full force and effect from the date hereof until the Principal Balance and all
other sums payable to Lenders hereunder have been paid in full.
 
Section 6.03                      Amendments and Supplements.  This Agreement
may be amended or supplemented from time to time only by a writing duly executed
by Borrower and all Lenders.
 
Section 6.04                      Notices.  All notices, requests, demands,
claims, certificates and other communications hereunder shall be in writing and
sufficiently given and shall be deemed given when hand delivered; delivered by
certified or registered mail (first class postage pre-paid) or overnight
delivery to the appropriate party at the addresses of the parties listed below:

 
(a)           As to Borrower:
Wildcat Mining Corporation
 
655 Skyway Road, Ste 235
San Carlos, CA 94070
 
Attention: Roger Tichenor, President
   
(b)           As to Lenders:
Anthony Garavuso
 
33-26 28th Street
Astoria, NY 11106
     
Luigi and Tomasina Panicola
 
59-38 71st Street
Maspeth, NY 11378
         
Sotirios and Szilvia Darabukas
19-52 80th Street
East Elmhurst, NY 11370




 
5

--------------------------------------------------------------------------------

 



Any of the above parties may, by notice in writing given to the others,
designate new or different addresses, facsimile numbers or email addresses to
which communications shall be sent.
 
Section 6.05                      Benefits Exclusive.  Except as herein
otherwise expressly provided, nothing in this Agreement, expressed or implied,
is intended or shall be construed to confer upon any Person other than Borrower
and Lenders, any right, remedy or claim, legal or equitable, under or by reason
of this Agreement or any provision hereof, this Agreement and all its provisions
being for the sole and exclusive benefit of Borrower and Lenders.
 
Section 6.06                      Severability.  In case any one or more of the
provisions of this Agreement, any amendment or supplement hereto or of the Notes
shall for any reason be held to be illegal or invalid, such illegality or
invalidity shall not affect any other provision of this Agreement, any amendment
or supplement hereto or the Notes, but this Agreement, any amendment or
supplement hereto and the Notes shall be construed and enforced at the time as
if such illegal or invalid provisions had not been contained therein, nor shall
such illegality or invalidity affect any legal and valid application thereof
from time to time.
 
Section 6.07                      Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, and
together shall constitute one and the same instrument.  A facsimile transmission
or e-mail delivery of a ".pdf" format data file shall be given the same legal
force and effect as original signatures.
 
Section 6.08                      Governing Law.  This Agreement shall be
governed exclusively by and construed in accordance with the applicable laws of
the State of Colorado.
 
Section 6.09                      Entire Agreement.  This Agreement constitutes
the full understanding between the parties hereto with respect to the subject
matter hereof, and no statements, written or oral, made prior to or at the
signing hereof shall vary or modify the terms hereof.
 
Section 6.10                      Titles and Headings.  The titles and headings
of the Articles and Sections of this Agreement, which have been inserted for
convenience of reference only and are not to be considered a part hereof, shall
not in any way modify or restrict any of the terms and provisions hereof, and
shall not be considered or given any effect in construing this Agreement or any
provision hereof or in ascertaining intent, if any question of intent should
arise.
 
Section 6.11                      ADVICE OF COUNSEL.  EACH PARTY ACKNOWLEDGES
THAT IT HAS BEEN ADVISED BY ITS OWN ATTORNEY OR HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY WITH RESPECT TO THE TRANSACTION GOVERNED BY THIS
AGREEMENT.
 
Section 6.12                      WAIVER OF JURY TRIAL.  LENDERS AND BORROWER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.  LENDERS
ACKNOWLEDGE THAT THIS WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO BORROWER
ACCEPTING CREDIT FROM LENDERS, THAT BORROWER WOULD NOT HAVE ACCEPTED SUCH CREDIT
WITHOUT THIS JURY TRIAL WAIVER, AND THAT EACH LENDER HAS BEEN REPRESENTED BY AN
ATTORNEY OR HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION
WITH THIS JURY TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.
 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed as of the date first set forth herein.
 

 
BORROWER:
 
WILDCAT MINING CORPORATION, a Nevada corporation
 
 
By:     /s/ Roger Tichenor
 
        Roger Tichenor
 
        President
         
LENDERS:
     
  /s/ Anthony Garavuso
 
Anthony Garavuso
     
  /s/ Luigi Panicola
 
Luigi Panicola
     
  /s/ Tomasina Panicola
 
Tomasina Panicola
     
  /s/ Sotirios Darabuka
 
Sotirios Darabukas
     
  /s/ Szilvia Darabukas                                           
 
Szilvia Darabukas







 

 





 
7

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SUBORDINATED SECURED PROMISSORY NOTE
 
[SEE ATTACHED]
 


 


 


 


 


 


 
 
 
 
 

 
 


 


 


 


 


 

 
8

--------------------------------------------------------------------------------

 

EXHIBIT B
 
DEED OF TRUST
 
[SEE ATTACHED]
 


























 
 
 

 



































 
9

--------------------------------------------------------------------------------

 
